DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 18, 2020 has been entered.

Response to Arguments
The Examiner acknowledges Applicant’s amendments and remarks filed on December 12, 2020.  They have been fully considered and are persuasive in part.  The replacement drawings and specification amendments are sufficient to overcome the objections raised in the prior Office Action.  However, they also necessitate new grounds of objection.  Amendments to the claims have likewise been fully considered, but are not sufficient to place the claims in condition for allowance due to new grounds of rejection necessitated by amendment.

Drawings
The drawings are objected to because the labeling on Fig. 6 is not understood.  Step S223 indicates an operation of “Comparing Sum to Rated Power”.  The “yes” and “no” labeling added by amendment to the choices proceeding from S223 are not understood given the operation performed.  “Yes” and “no” are intelligible as choices when the operation performed involves a question (e.g., “Is the sum greater than the rated power?”).  S223 merely indicates .  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:

The amendment to paragraph 0046 has removed the new matter  However, an objection to amended paragraph 0046 is still necessitated because it fails to provide a clear definition for “tail latency”.  Lines 3-12: “Most requests can be processed soon, but in a large batch of requests there are always some requests that are processed slowly or have significant latency, so a long tail of processing latency is formed.  When the requests at the tail are processed too slowly, the requests in this part are perceived as lags, no-response operations and even the proportion of such a long tail.  For example, some requests are fulfilled in 10 milliseconds, and some requests need 20 millisecond to be completely processed, while fulfillment of some other requests takes 1 second because of queuing, which is unacceptable to users”.  This teaching indicates that the “long tail” is perceived as undesirable latencies to the user, but fails to clearly identify which processing requests form the long tail.  Lines 3-12 appear to indicate that requests that take longer (i.e., the 1 second requests) form the tail.  However, this conflicts with lines 13-15, which teach that “95% of the total requests has latency of 50ms, and 95% may be regarded as the tail proportion that is concerned by user”, and lines 16-18 which teach that 5% of the requests may be processed “relatively slowly” (presumably meaning longer than 50 milliseconds).  These lines fail to clearly indicate which requests contribute to the tail latency that result in undesirable lags to the user.  Specifically, it is unclear whether the tasks that are completed relatively faster (e.g., the 95%) are the tail because, although shorter, they form the vast majority of tasks, or whether the tasks that take much longer (e.g., the 5% taking longer than 50ms) are the tail because they individually contribute greater latencies.  Paragraph 0046 is unclear on this critical point, which is definitional to Applicant’s entire disclosure and body of claims.   
Paragraph 0055 has been amended to remove reference numbers for Fig. 3.  However, the description of Fig. 3 in the last sentence does not correspond to what is shown in the figure.  Fig. 3 is a tail latency table with entries that record latency values for a given CPU threshold and percentage of tasks completing within the recorded latency.  There is nothing in Fig. 3 that reflects application 
Paragraphs 0053-0059 are objected to because it is unclear how the process shown in Fig. 2 and described in paragraphs 0053-0059 result in the tail latency table of Fig. 3.  Paragraphs 0053-0059 fail to include sufficient detail demonstrating the relationship between the steps performed in Fig. 2, and how those steps result in the table of Fig. 3.  Paragraphs 0056 and 0059 in particular appear to disclose significant aspects of the described process, but the teaching is at a high level of generality.  Key terms necessary for understanding the invention are not clearly defined (i.e., work load, CPU threshold1, CPU utilization rate data), nor are units provided for making meaningful comparisons.  Consequently, steps such as updating a work load using CPU utilization rate data, or comparing overall workload to a CPU threshold, are unclear.  It is unclear how “i” measurements of time are incorporated into the process, as such a variable indicates a further level of iteration that has not been completely described2.  It also unclear how latencies for a plurality of application requests in a request queue or delayed request queue are used to determine the latency values shown in Fig. 3.    

Appropriate correction is required.  The Examiner respectfully requests that amendments to the specification be submitted by filing the specification text in its entirety, incorporating all previous amendments, and with all new amendments clearly marked therein.  Due to the extensive nature of the specification objections, and the numerous amendments that have been previously filed, piecemeal submission of individual paragraphs removes vital context necessary for properly understanding any amendments, hindering complete and proper examination.  Applicant is reminded that amendments to specification must not introduce new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite a step of “adjusting the CPU utilization rate based on the a tail latency table and a tail latency curve” (sic).  The amendment represents new matter not described in the originally filed specification.  There is no teaching in the specification of adjusting the CPU utilization rate based on tail latency.  The specification teaches that CPU collected (e.g. para. 0051, 0055).  The specification is entirely silent regarding adjusting the CPU utilization rate.
For reasons similar to the objection to the specification, claim 1 is also rejected for lacking adequate written description because it is based on a specification which is incomplete and/or fails to adequately describe the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For reasons similar to the objection to the specification and drawings, claim 1 is rejected as being indefinite because it is based on a specification which is incomplete and/or fails to adequately describe the claimed invention.  Additionally, claim 1 is indefinite because lines 4-8 recite a step of constructing a tail latency requirement.  It is unclear if this step is the same step being performed in lines 19-21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181.  The examiner can normally be reached on Tuesday to Thursday, 10 AM to 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                            U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “CPU threshold” is a particularly problematic term.  It is represented as a percentage (e.g., Fig. 3), but without any units or frame of reference to provide context (percentage of what?).  It is unclear how varying the CPU threshold results in different latencies, as shown in Fig. 3.
        2 Are there multiple measurements of CPU utilization rates performed at various points in time for a given CPU threshold?  If so, how many measurements?  Since time is involved, how is it known when to start and stop measurements?